Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 03/08/2021 for application No. 16/064,815. Claims 14-16 have been amended. Claims 1-13 were previously cancelled. Claims 14-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel et al. (US 20180254851 A1; hereinafter “Roessel”) in view of Zou et al. (WO2016177177A1; hereinafter “Zou”), and further in view of Byun et al. (US 20180110062 A1; hereinafter “Byun”).

Regarding claim 14, Roessel discloses a terminal comprising: a processor that controls reception of a downlink control channel in a slot including an uplink symbol and a downlink symbol and in a slot including only a downlink symbol; and a receiver that receives the downlink control channel in the slot including the uplink symbol and the downlink symbol by using a first radio resource configuration and receives the downlink control channel in the slot including only the downlink symbol by using a second radio resource configuration that is different from the [0058] Another example provides functionality 1100 of a user equipment (UE) operable to communicate with an eNodeB using a self-contained frame, as shown in the flow chart in FIG. 11; [0062] the UE device 1400 (= a terminal) can include application circuitry 1402, baseband circuitry 1404, Radio Frequency (RF) circuitry 1406, front-end module (FEM) circuitry 1408 and one or more antennas 1410, coupled together; [0065] and Fig. 14: The baseband circuitry 1404 can include one or more baseband processors and/or control logic to process baseband signals received from a receive signal path of the RF circuitry 1406; [0035]: the first two rows of FIG. 3 depict a subframe for achieving low latency and energy consumption using, for example, a 3GPP LTE 5G TDD mode optimization and usage within the SFB. In the second two rows (3rd and 4th rows) of FIG. 3, a "self-contained" subframe is illustrated that contains DL grant (= a downlink control channel), DL data (in downlink symbols) , UL control data (in an uplink symbol), DL data (in downlink symbols)  and UL data (in unlink symbols), and blank/empty resource elements; thus Fig. 3, Row 3, SF#1 illustrates a “DL self-contained subframe” configuration for receiving a downlink grant (= a downlink control channel) in a slot including the uplink symbol and the downlink symbol  using a first radio resource configuration; [0035] and Fig. 3: In third set of two rows (e.g., the 5th and 6th rows of FIG. 3) DL and UL subframes are depicted (e.g., DL and UL subframes from an eIMTA-based 3GPP LTE TDD framework) that can be used within the SFB; thus Fig. 3, Row 5, SF#1 illustrates a DL subframe configuration for receiving a downlink grant (= a downlink control channel) in a slot and including only downlink data (indicating only the downlink symbols) using a second radio resource configuration.). 
Roessel further discloses configuring self-contained frames for low latency service, simultaneously configuring different types of subframes, and using radio resource signaling ([0027] The enhanced self-contained frame can provide different device operation modes and trade-off energy consumption as compared to latency as compared to throughput (e.g., energy consumption vs. latency vs. throughput). In one aspect, the enhanced self-contained frame can be configurable to simultaneously implement one or more different types of subframes; [0028] and Fig. 1: The eNB 104 can be responsible for mobility and can also be responsible for radio resource control (RRC) signaling (= higher layer signaling); [0040] The extended self-contained frame can be controlled by the eNodeB.).
Nevertheless, Roessel does not explicitly disclose (a) a processor that controls reception of a downlink control channel in a slot including an uplink symbol and a downlink symbol and in a slot including only a downlink symbol based on a downlink control information (DCI) format, and (b) wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal.
However, in the same filed of endeavor, Zou discloses a terminal receiving resource allocation in a downlink control channel for a short TTI including an uplink resource and a downlink resource or only a downlink resource based on a downlink control information (DCI) format (P. 12, Lines 12-13: The base station transmits the resource allocation information using the PDCCH (physical downlink control channel) short TTI communication units in a dedicated DCI format; P. 14, Lines 31-39: Step 2, the user terminal receives a resource allocation indicating the new DCI format…Wherein, the base station may indicate the format and resource short TTI communication using the newly defined DCI format. DCI format may comprise a short TTI indication information and / or information indicating the format of short TTI (= a slot); of course, the new DCI format may also comprise a short TTI uplink resource of a communication and / or downlink resources. Further, the new DCI format may also comprise a short TTI duration format and resources defined; P. 16, Lines 21-26: Wherein the short TTI configuration information communication includes at least one of: Modulation code length shorter TTI of dedicated control channels in each shorter TTI length, type of dedicated control channel inside each short TTI, the position occupied by each of the dedicated control channel resources used by each of the dedicated control channel information.). 
Thus, Zou discloses a terminal receiving a downlink control channel in a short TTI (sTTI), the downlink control channel includes a DCI format that defines the sTTI configuration, and the sTTI configuration includes either only downlink resources or both downlink and uplink resources. It is well known, according to 3GPP nomenclature, that an OFDM symbol is a unit of a resource in time domain. Therefore Zou’s teaching of “the new DCI format may also include indication information of uplink resources and/or downlink resources of the short TTI communication” is equivalent to “the new DCI format may also include indication information of uplink symbols and/or downlink symbols of the short TTI communication”. Thus Zou’s teaching can be interpreted by a skilled person to indicate that the DCI format includes information indicating only the downlink symbols in the sTTI or both downlink and uplink symbols in the sTTI. A skilled person would have been able to easily apply this teaching to modify the terminal of Roessel to derive “a processor that controls reception of a downlink control channel in a slot including an uplink symbol and a downlink symbol and in a slot including only a downlink symbol based on a downlink control information (DCI) format”, because Zou’s short TTI is equivalent to Roessel’s self-contained frame, which is also equivalent to applicant’s slot.
Furthermore, in the same filed of endeavor, Byun discloses configuring a terminal for sTTI subframes to provide low latency service, to receive a downlink control channel in a slot including an uplink symbol and a downlink symbol by using a first radio resource configuration, and to receive a downlink control channel in a slot including only the downlink symbol by using a second radio resource configuration that is different from the first radio resource configuration, wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal ([0114] First, a base station (eNB) notifies, using the RRC (= higher layer signaling), a terminal device with a low latency service of allocation of a frequency resource for a sTTI; [0015] The RRC message indicates information on time resources used for transmitting the short TTIs (sTTIs); thus the RRC message provides configuration information that relates to both frequency resources and time resources, which translates directly into the timing of the short TTIs; [0063] the time section transmission resource structure may be applied to both downlink transmission time resources and uplink transmission time resources or only one of downlink transmission time resources and uplink transmission time resources with respect to all of pieces of UE within a cell (indicating first radio configuration with downlink and uplink symbols, and second radio configuration with downlink symbols only); [0137] A scheme for allocating time resources for sTTIs may be specified using various flexible sTTIs applicable according to the PCFICH included in the control region of the conventional TTI; [0193] and Fig. 19: in an operation 1920, the first downlink channels are demodulated using a RRC message, and control information contained within downlink control information (DCI) used for the second downlink channel…; [0194] As a result, in order to demodulate the plurality of the first downlink channels received during the sTTI, using the common PDCCH by way of the DCI format and scheduling by way of the RRC may be utilized as appropriate.). A skilled person would have been able to apply this teaching to further modify the terminal of Roessel and Zou to derive “wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal”, because sTTI frames of Byun providing low latency service are equivalent to self-contained frames of Roessel also providing low latency service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Roessel, based on the above teachings from Zou and Byun, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for enabling a radio resource structure for satisfying low latency requirements in a next-generation wireless communication system (e.g., 5G) by controlling a short TTI subdivided from the existing TTI.

Regarding claim 15, Roessel discloses a terminal comprising: a processor that determines one information from multiple information on a configuration of a slot based on downlink control information; and a receiver that, if the one information indicates a slot including an uplink symbol and a downlink symbol, receives a downlink control channel by using a first radio resource configuration and if the one information indicates a slot including only a downlink symbol, receives the downlink control channel by using a second radio resource configuration that is different from the first radio resource configuration ([0058] Another example provides functionality 1100 of a user equipment (UE) operable to communicate with an eNodeB using a self-contained frame, as shown in the flow chart in FIG. 11; [0062] the UE device 1400 (= a terminal) can include application circuitry 1402, baseband circuitry 1404, Radio Frequency (RF) circuitry 1406, front-end module (FEM) circuitry 1408 and one or more antennas 1410, coupled together; [0065] and Fig. 14: The baseband circuitry 1404 can include one or more baseband processors and/or control logic to process baseband signals received from a receive signal path of the RF circuitry 1406; [0035]: the first two rows of FIG. 3 depict a subframe for achieving low latency and energy consumption using, for example, a 3GPP LTE 5G TDD mode optimization and usage within the SFB. In the second two rows (3rd and 4th rows) of FIG. 3, a "self-contained" subframe is illustrated that contains DL grant (= a downlink control channel), DL data (in downlink symbols) , UL control data (in an uplink symbol), DL data (in downlink symbols)  and UL data (in unlink symbols), and blank/empty resource elements; thus Fig. 3, Row 3, SF#1 illustrates a “DL self-contained subframe” configuration for receiving a downlink grant (= a downlink control channel) in a slot including the uplink symbol and the downlink symbol  using a first radio resource configuration; [0035] and Fig. 3: In third set of two rows (e.g., the 5th and 6th rows of FIG. 3) DL and UL subframes are depicted (e.g., DL and UL subframes from an eIMTA-based 3GPP LTE TDD framework) that can be used within the SFB; thus Fig. 3, Row 5, SF#1 illustrates a DL subframe configuration for receiving a downlink grant (= a downlink control channel) in a slot and including only downlink data (indicating only the downlink symbols) using a second radio resource configuration; [0030] a subframe of the CC can include downlink control information (DCI) found in the PDCCH; [0047] and Fig. 6: an extended physical downlink shared channel xPDSCH can be scheduled by an extended physical downlink control channel (xPDCCH) and can be transmitted immediately after the xPDCCH. Following the decoding of the xPDSCH, one or more UEs can feedback the ACK/HACK in an extended physical uplink control channel (xPUCCH) in a selected section of the subframe, such as in the last section (or part) of the subframe; the subframe/slot configuration is determined by the downlink control information contained in xPDCCH in an analogous manner as DCI included in PDCCH).
Roessel further discloses configuring self-contained frames for low latency service, simultaneously configuring different types of subframes, and using radio resource signaling ([0027] The enhanced self-contained frame can provide different device operation modes and trade-off energy consumption as compared to latency as compared to throughput (e.g., energy consumption vs. latency vs. throughput). In one aspect, the enhanced self-contained frame can be configurable to simultaneously implement one or more different types of subframes; [0028] and Fig. 1: The eNB 104 can be responsible for mobility and can also be responsible for radio resource control (RRC) signaling (= higher layer signaling); [0040] The extended self-contained frame can be controlled by the eNodeB.).
Nevertheless, Roessel does not explicitly disclose (a) a processor that determines one information from multiple information on a configuration of a slot based on a downlink control information (DCI) format, and (b) wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal.
However, in the same filed of endeavor, Zou discloses a terminal receiving resource allocation in a downlink control channel for a short TTI including an uplink resource and a downlink resource or only a downlink resource based on a downlink control information (DCI) format (P. 12, Lines 12-13: The base station transmits the resource allocation information using the PDCCH (physical downlink control channel) short TTI communication units in a dedicated DCI format; P. 14, Lines 31-39: Step 2, the user terminal receives a resource allocation indicating the new DCI format…Wherein, the base station may indicate the format and resource short TTI communication using the newly defined DCI format. DCI format may comprise a short TTI indication information and / or information indicating the format of short TTI (= a slot); of course, the new DCI format may also comprise a short TTI uplink resource of a communication and / or downlink resources. Further, the new DCI format may also comprise a short TTI duration format and resources defined; P. 16, Lines 21-26: Wherein the short TTI configuration information communication includes at least one of: Modulation code length shorter TTI of dedicated control channels in each shorter TTI length, type of dedicated control channel inside each short TTI, the position occupied by each of the dedicated control channel resources used by each of the dedicated control channel information.). 
Thus, Zou discloses a terminal receiving a downlink control channel in a short TTI (sTTI), the downlink control channel includes a DCI format that defines the sTTI configuration, and the sTTI configuration includes either only downlink resources or both downlink and uplink resources. It is well known, according to 3GPP nomenclature, that an OFDM symbol is a unit of a resource in time domain. Therefore Zou’s teaching of “the new DCI format may also include indication information of uplink resources and/or downlink resources of the short TTI communication” is equivalent to “the new DCI format may also include indication information of uplink symbols and/or downlink symbols of the short TTI communication”. Thus Zou’s teaching can be interpreted by a skilled person to indicate that the DCI format includes information indicating only the downlink symbols in the sTTI or both downlink and uplink symbols in the sTTI. A skilled person would have been able to easily apply this teaching to modify the terminal of Roessel to derive “a processor that determines one information from multiple information on a configuration of a slot based on a downlink control information (DCI) format”, because Zou’s short TTI is equivalent to Roessel’s self-contained frame, which is also equivalent to applicant’s slot.
Furthermore, in the same filed of endeavor, Byun discloses configuring a terminal for sTTI subframes to provide low latency service, wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal ([0114] First, a base station (eNB) notifies, using the RRC (= higher layer signaling), a terminal device with a low latency service of allocation of a frequency resource for a sTTI; [0015] The RRC message indicates information on time resources used for transmitting the short TTIs (sTTIs); thus the RRC message provides configuration information that relates to both frequency resources and time resources, which translates directly into the timing of the short TTIs; [0063] the time section transmission resource structure may be applied to both downlink transmission time resources and uplink transmission time resources or only one of downlink transmission time resources and uplink transmission time resources with respect to all of pieces of UE within a cell (indicating first radio configuration with downlink and uplink symbols, and second radio configuration with downlink symbols only); [0137] A scheme for allocating time resources for sTTIs may be specified using various flexible sTTIs applicable according to the PCFICH included in the control region of the conventional TTI; [0193] and Fig. 19: in an operation 1920, the first downlink channels are demodulated using a RRC message, and control information contained within downlink control information (DCI) used for the second downlink channel…; [0194] As a result, in order to demodulate the plurality of the first downlink channels received during the sTTI, using the common PDCCH by way of the DCI format and scheduling by way of the RRC may be utilized as appropriate.). A skilled person would have been able to apply this teaching to further modify the terminal of Roessel and Zou to derive “wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal”, because sTTI frames of Byun providing low latency service are equivalent to self-contained frames of Roessel also providing low latency service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Roessel, based on the above teachings from Zou and Byun, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for enabling a radio resource structure for satisfying low latency requirements in a next-generation wireless communication system (e.g., 5G) by controlling a short TTI subdivided from the existing TTI.

Claim 16 is rejected on the same grounds set forth in the rejection of claim 14. Claim 16 recites similar features as in claim 14, from the perspective of a method for a UE. 

Response to Arguments
Applicant's arguments have been considered but are not persuasive.

Regarding claim 14, the applicant argues (remarks p. 6-7) that “Zou is silent with regard to a slot that includes both an uplink symbol and a downlink symbol, which are sub-components of a slot. Zou, at most contemplates that the new DCI format may also include indication information of uplink resources and/or downlink resources of the short TTI communication. However, Zou does not teach that OFDM symbols of a slot, which are described in page 2 lines 45-48 of Zou, include both an uplink symbol and a downlink symbol to receive the downlink control channel by using a radio resource configuration. In this regard, Applicant notes that the Examiner may have inadvertently misinterpreted the claimed "uplink and downlink symbols in a slot" as "the uplink and downlink resources of the short TTT'' of Zou.” 
The examiner respectfully disagrees. As described in this office action, Zou discloses a terminal receiving a downlink control channel in a short TTI (sTTI), the downlink control channel includes a DCI format that defines the sTTI configuration, and the sTTI configuration includes either only downlink resources or both downlink and uplink resources. It is well known, according to 3GPP nomenclature, that an OFDM symbol is a unit of a resource in time domain. Therefore Zou’s teaching of “the new DCI format may also include indication information of uplink resources and/or downlink resources of the short TTI communication” is equivalent to “the new DCI format may also include indication information of uplink symbols and/or downlink symbols of the short TTI communication”. Thus Zou’s teaching can be interpreted by a skilled person to indicate that the DCI format includes information indicating only the downlink symbols in the sTTI or both downlink and uplink symbols in the sTTI. A skilled person would have been able to easily apply this teaching to modify the terminal of Roessel to derive “a processor that controls reception of a downlink control channel in a slot including an uplink symbol and a downlink symbol and in a slot including only a downlink symbol based on a downlink control information (DCI) format”, because Zou’s short TTI is equivalent to Roessel’s self-contained frame, which is also equivalent to applicant’s slot.
The argument relating to referencing “Zou page 2 lines 45-48” is irrelevant, since that paragraph of Zou does not describe uplink/downlink designation of symbols in a slot, instead it merely discusses the duration of a single OFDM symbol and number of OFDM symbols in a single TTI.

The same reasoning applies to claims 15 and 16 mutatis mutandis. Accordingly, the rejection of claims 14-16 is maintained. Further explanations have been added for clarification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Byun et al. (US 20180049165 A1) – DCI formats for short TTI. 
Ko et al. (US 20180359751 A1) – Communication using multiple TTI structures.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471